Exhibit 3.1 - Certificate of Incorporation State of Delaware Secretary of State Division of Corporations Delivered 01:28 PM 05/09/2013 FILED 01:28 pm 05/09/2013 SRV 130553255 – 5332506 FILE STATE of DELAWARE CERTIFICATE of INCORPORATION A STOCK CORPORATION First:The name of this Corporation is EDGAR Solutions, Inc. Second:Its registered office in the State of Delaware is to be located at: One Commerce Center 1201 Orange St., #600 Wilmington, DE 19899 County: New Castle The registered agent in charge thereof is Incorp Services, Inc. Third: The purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. Fourth:The amount of the total stock of this corporation is authorized to issue is: 100,000,000 million shares of common stock; and 10,000,000 million shares of preferred stock With a par value of $0.001 Fifth:The name and mailing address of the incorporator are as follows: Name: Marie Garcia Mailing Address: 10045 Red Run Blvd. suite 140 Owings Mills, MD 21117 I, The undersigned, for the purpose of forming a corporation under the laws of the State of Delaware, do make, file and record this Certificate, and do certify that the facts herein stated are true, and I have accordingly hereunto set my hand this 25th day of April, A.D. 2013. BY: /s/M Garcia (Incorporator)
